Citation Nr: 1137207	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for periodontal disease, claimed secondary to type II diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial rating for a bilateral hearing loss disability.

4.  Entitlement to an increased disability rating for type II diabetes mellitus, currently rated 20 percent.

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated 20 percent.

6.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated 20 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1969 to December 1971.  

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions issued in August 2002 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part of an August 2002 rating decision, the RO denied service connection for any mental disorder (see claims files, Vol 1).  In pertinent part of a May 2008 rating decision, the RO granted service connection and assigned a noncompensable rating for a bilateral hearing loss disability, denied service connection for periodontal disease, denied a schedular rating higher than 20 percent for diabetes mellitus, and denied schedular ratings higher than 20 percent for peripheral neuropathy of the right lower extremity and of the left lower extremity (see claims files, Vol 3).  

In October 2009, the Board denied a higher schedular rating for tinnitus (see claims files, Vol 4).  Thus, that issue need not be discussed.  The Board then remanded the remaining issues for development.  In February 2011, VA's Appeals Management Center (hereinafter: AMC) granted service connection and special monthly compensation for erectile dysfunction.  Thus, that issue need not be discussed.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran is a combat veteran.  

2.  Competent evidence of a diagnosis of periodontal disease has not been submitted.

3.  Competent evidence of a diagnosis of PTSD has not been submitted. 

4.  Competent medical evidence of diagnoses of anxiety disorder, NOS, obsessive compulsive disorder, panic disorder with agoraphobia, and major depression, NOS, has been submitted.  

5.  Competent medical evidence tends to link anxiety disorder, NOS, obsessive compulsive disorder, panic disorder with agoraphobia, and major depression, NOS, with active military service. 

6.  During the entire appeal period, the right ear hearing level has not been worse than Level III and the left ear hearing level has not been worse than Level II.  

7.  Diabetes mellitus has been manifested throughout the appeal period by a need for insulin, restricted diet, regulation of activities, and polydypsia.  

8.  Bilateral lower extremity peripheral neuropathy has been manifested throughout the appeal period by pain, paresthesia, numbness, tingling, and burning in the lower extremities.


CONCLUSIONS OF LAW

1.  Periodontal disease was not incurred in or aggravated by active military service, nor was it caused or aggravated by diabetes mellitus.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  PTSD was not incurred in or aggravated by active military service, nor may it presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  

3.  Anxiety disorder, NOS, obsessive compulsive disorder, panic disorder with agoraphobia, and major depression, NOS, were incurred in active military service.  38 U.S.C.A. §§ 1110, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).    

4.  The criteria for a compensable schedular rating for a bilateral hearing loss disability are not met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 1160, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).

5.  The criteria for a 40 percent schedular rating for diabetes mellitus are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).  

6.  The criteria for a schedular rating greater than 20 percent for neuritis of either lower extremity are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the initial notice provided did not address all required provisions that are pertinent to the claim, such error was harmless given that the Board remanded the case, notice was provided, and the claims were then re-adjudicated.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private medical reports.  A hearing was provided so that the Veteran could set forth his contentions before the undersigned Veterans Law Judge.  The claimant was afforded several VA medical examinations.  Neither the claimant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran has submitted competent evidence of participation in combat as a field artilleryman in South Vietnam, including having survived a confirmed rocket attack at his base in October 1971, he must be afforded the status of a combat veteran.  

Service Connection for Periodontal Disease, Secondary to Diabetes Mellitus

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Because the claim for service connection for periodontal disease secondary to diabetes mellitus was made in March 2007, after the regulatory change was made, the Board will consider the later version of 38 C.F.R. § 3.310.

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2010), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); see Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Determining whether service connection is warranted for the purpose of outpatient dental treatment is based on 38 C.F.R. § 3.381, which provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a), 17.161 (2010).

Service connection may be granted for periodontal tissue shown to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran's service treatment records do not show evidence of periodontal disease.  A September 1968 enlistment examination report and a December 1971 separation examination report reflects that the teeth were normal and the mouth was normal.  

As noted above, the Veteran submitted a claim for service connection for periodontal disease secondary to diabetes mellitus in March 2007.  He has not alleged that periodontal disease is directly related to active military service. 

According to an April 2008 VA dental examination report, the Veteran denied any dental trauma during active service (see claims files, Vol 3).  The VA dental examiner provided a diagnosis of loss of teeth due to lack of periodic maintenance.  The examiner did not address the claimed periodontal disease.  

A May 2008 private report from the Huron Family Dental Center reflects a history of extensive periodontal and restorative treatment with a possible diagnosis as a type III periodontal patient with severe bone loss. 

In July 2009, the Veteran testified before the undersigned Veterans Law Judge that about three years earlier, a VA dentist thought that tooth loss could be related to diabetes mellitus whereas another VA dentist thought that tooth loss was due to poor dental hygiene.  He testified that his private dentist had retired from practice.  He could not recall that his private dentist had ever related periodontal disease to diabetes mellitus.  At the hearing, he submitted medical literature that supports his contention that diabetes mellitus can cause or aggravate periodontal disease.  

In October 2009, the Board remanded the claim for a dental examination and opinion addressing the etiology of periodontal disease.  

A May 2010 VA dental compensation examination report reflects that there was no active periodontal disease and that the dentist could not determine whether the loss of teeth was due to decay or periodontal disease, or whether diabetes had aggravated periodontal disease, as no periodontal disease was seen.  The dentist did state, however, that uncontrolled diabetes can increase periodontal disease.  

In August 2011, the Veteran's representative argued that the examination report should be returned to the examiner for a more complete explanation of the negative opinion offered.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.

In this case, the lay evidence of a diagnosis of periodontal disease due to diabetes mellitus is not competent, because no trained professional has offered a diagnosis of periodontal disease.  The April 2008 VA dental examination report contains no diagnosis of periodontal disease; it simply attributes the loss of teeth to a lack of periodic maintenance.  A May 2008 private report from the Huron Family Dental Center mentions that there could be a possible diagnosis as a type III periodontal patient with severe bone loss.  However, this is only a possibility.  A May 2010 VA dental compensation examination report reflects, clearly, that there was no active periodontal disease.  These reports are competent, credible, and persuasive, as they are based on correct facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for periodontal disease must therefore be denied.  

PTSD or other Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran submitted a claim for PTSD in September 1996.  The RO denied service connection for PTSD and depressive disorder in March 1997 on the basis of no diagnosis of PTSD.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

VA out-patient treatment reports dated in the later 1990s note anger control problems and anxiety.  A May 1999 report contains a diagnosis of "rule-out PTSD."  The Veteran mentioned having served at an artillery firebase in Vietnam.  A July 1999 VA mental health clinic report notes that the symptoms did not meet the criteria for a diagnosis of PTSD.  A diagnosis of general anxiety disorder was offered in October 1999.  

Private reports received since the March 1997 rating decision include a September 1995 neurology report from R. Bauer, M.D., that notes depression due to musculoskeletal pain.   A May 1997 report from R. Reeves, Jr., M.D., notes "profound major depression as a result of his injury and inactivity."  The injury referred to is a post-service job-related injury.

The Veteran requested service connection for depression, anxiety, and PTSD in November 2001.  

In February 2002, a diagnosis of "PTSD by history" was offered.  The diagnosis was repeated in April and May 2002. 

In August 2002, the RO determined that new and material evidence had been submitted, including a diagnosis of PTSD, but then denied service connection for PTSD on the basis of no confirmed PTSD stressor.  The RO then decided that new and material evidence had not been submitted to reopen a claim for any other mental disorder, except PTSD.  The Veteran appealed those determinations. 

In May 2004, the Veteran testified before an RO hearing officer that he was seen for a psychiatric problem while in basic training, but no diagnosis was offered.  He testified that he had not been in hand-to-hand combat, but he had seen those who were killed or wounded in combat and he helped load bodies onto a helicopter.  He testified that his base came under mortar attack nearly every night.  He testified that he performed guard duty nearly every night, helped load and operate artillery pieces, and drove a truck in Vietnam.  He recalled that a diagnosis of depression was first offered in 1991 and that in or around 1995, a VA doctor found PTSD.  The Veteran also reported his anxiety symptoms. 

In September 2007, the Veteran reported that his PTSD stressors stemmed from serving at Firebase Crunch in Vietnam during 1971.  In June 1971, enemy sappers entered the firebase.  He reported that every night the base was either attacked or there was a threat of an attack and that he has not slept soundly through a night since then.  He performed nightly guard duty from June to October 1971.  He was then transferred to Vung Tau, where he continued to perform nightly guard duty.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge that he served in Vietnam from June to December 1971.  He testified that he loaded artillery rounds into the cannons and performed nightly guard duty.  He recalled an enemy sapper attack and mortar attack at this base on his first night there on or about June 10, 1971.  He testified that he was later re-assigned to Vung Tau where he also performed nightly guard duty and feared an enemy attack.  He testified that he often fired his machine-gun toward the enemy during the night.  He testified that all his VA doctors have told him that he has PTSD, depression, and/or anxiety.  

In March 2010, the Joint Services Records Research Center reported that the Veteran's personnel file verifies his assignment to Vietnam from June 3 to December 29, 1971.  He was assigned to an artillery battalion.  His artillery base was subjected to an enemy rocket attack on October 3, 1971, while he was assigned there.

At this point, the Board must discuss whether new and material evidence has been submitted to reopen the claim.  As noted above, the original claim for any psychiatric disorder and PTSD was denied in March 1997 and the Veteran did not appeal that decision.  The above-mentioned evidence, which was received since then, is new and material evidence for the purpose of reopening the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  Evidence of PTSD and other mental disorder had not been considered, nor had evidence that the Veteran was in combat been considered.  Thus, new and material evidence has been submitted.  The claim for service connection for any acquired psychiatric disorder, including PTSD, is therefore reopened.

Following the Board's remand in October 2009, the Veteran underwent a VA psychiatric compensation examination.  A May 2010 VA compensation examination report contains Axis I diagnoses of anxiety disorder, not otherwise specified (hereinafter: NOS), obsessive compulsive disorder, and panic disorder with agoraphobia.  The examining clinical psychologist explained that a diagnosis of PTSD could not be reached because not all diagnostic criteria for PTSD were met.  The VA clinical psychologist did opine, however, that all other mental disorders found during the examination are related to active military service:

     Additionally, however, it is my opinion that his other psychiatric disorders (OCD, anxiety) are more likely than not causally connected to experiences he had while in the service, starting with the harassment and humiliation he suffered while in training, and worsened as a result of overall poor adaptation to the ordinary stress of military service during wartime (details are outlined in above section on History of Psychiatric Care).  What is most likely is that he was able to mask and self-medicate all his symptoms (anxiety, OCD, subclinical PTSD) during the years that his railroad job kept him structured with activity and his alcoholism kept his symptoms minimally disruptive.  When he stopped drinking and was not bound by the job, he had no skills to manage his symptoms and started becoming destructive.

The VA clinical examiner then offered Axis I diagnoses of anxiety disorder, NOS; obsessive compulsive disorder; panic disorder with agoraphobia; and, alcohol dependence in full sustained remission. 

A day later, the VA clinical psychologist offered this addendum:

     "...I would also add to his diagnosis on Axis I, Major Depression, NOS, more likely than not related to military service."

In this case, the preponderance of the medical evidence indicates that the Veteran does not have PTSD.  While various treatment reports mention PTSD symptoms and/or "rule-out PTSD," none of the medical evidence contains the required diagnosis.  However, the recent VA examination report clearly identifies other psychiatric disorders and competently, credibly, and persuasively relates them to active military service.  It is true that earlier reports linked depression to a non-service-connected back injury; however, given the persuasiveness of the current VA compensation examination report, the Board must conclude that it is at least as likely as not that active military service stressors also led to major depression.  

Concerning the competency of the Veteran's testimony and claims, competent lay evidence is defined as that evidence which does not require specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  The Veteran may competently report his psychiatric symptoms.  He may not, however, competently offer a diagnosis of PTSD, unless other conditions are met.  In  Jandreau, supra, the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  The medical diagnoses do not include PTSD.  Therefore, it cannot be concluded that the lay testimony of symptoms supports a diagnosis of PTSD. 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim of service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement to service connection for PTSD must therefore be denied.  However, the evidence for service connection for anxiety disorder, NOS, obsessive compulsive disorder, panic disorder with agoraphobia, and major depression, NOS is favorable.  Service connection for anxiety disorder, NOS, obsessive compulsive disorder, panic disorder with agoraphobia, and major depression, NOS, must therefore be granted.  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Initial Compensable Rating for Bilateral Hearing Loss Disability 

A bilateral hearing loss disability has been rated zero percent disabling from September 15, 2006, under Diagnostic Code 6100.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, VA's rating schedule establishes 11 auditory acuity levels from Level I, for essential normal acuity, through Level XI, for profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, et seq., and Part 4, Code 6100-6101.  Hereinafter, these auditory acuity levels are referred as the Level or Levels.

Under 38 C.F.R. § 4.86, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure-tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate the numeral to the next higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (2010).  At no time during the appeal period has audiometry demonstrated a pure-tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  At no time have pure-tone thresholds of 55 decibels or more at each of the four specified frequencies been shown.

An April 2008 VA audiometry evaluation reflects that average pure-tone thresholds were 38, right ear, and 44, left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  According to the VA's Table VI set forth at § 4.85, the right ear is at Level III and the left ear is at Level II.  Applying such findings to Table VII results in a noncompensable rating.

In May 2008, the RO granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran appealed for a higher initial rating.  

The Veteran later submitted a private audiogram dated in June 2006; however, the results obtained do not differ significantly from those reported above.  

A May 2010 VA audiometry evaluation reflects that average pure-tone thresholds were 43, right ear, and 48, left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The diagnosis was moderate bilateral sensorineural hearing loss.  The Veteran reported that his hearing loss disability caused difficulty in hearing voices, which interfered with his social life.  

According to the May 2010 VA audiometry, the right ear is at Level II and the left ear is at Level I.  Applying such findings to Table VII results in a noncompensable rating.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge to the effect that VA has issued hearing aids, but they are uncomfortable.  He testified that he has trouble hearing his spouse.  He testified that he does not work, due to other disabilities.  

Although the audiometry evaluations discussed above produced differing results, no medical professional has opined that the bilateral hearing loss disability worsened at a specific time.  Nor does the evidence contain a factual finding that demonstrates a distinct time period of worsening hearing loss disability.  As noted by the Court, a staged rating is appropriate only where the evidence contains a factual finding that demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart, supra.  This prerequisite is unmet.  

Because none of these hearing Levels meet the criteria for a compensable rating, after considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a compensable schedular disability rating for a bilateral hearing loss disability is therefore denied.  

Diabetes Mellitus

The Veteran seeks a higher rating for type II diabetes mellitus, currently rated 20 percent disabling under Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus manageable by restricted diet only warrants a 10 percent evaluation.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

A January 2007 private medical report notes that diabetes mellitus was difficult to control.  

In his March 2007 claim for an increased rating, the Veteran reported that he needed two different oral agents, as well as insulin, and that he had multiple restrictions (of activities) because of diabetes.  

According to an April 2008 VA diabetes mellitus compensation examination report, there had been no ketoacidosis or hypoglycemic reaction or hospitalization for such.  The Veteran controlled his diabetes mellitus with a low carbohydrate diet, oral metformin, oral glyburide, and one insulin injection each evening.  The Veteran had lost 4 pounds since 2006.  His body weight was 199 pounds.  The Veteran reported interference with routine daily activity, although the examiner found no written restriction of activities by a physician in the claims files.  There was no evidence of diabetic retinopathy.  Lab work showed good control of diabetes.  

In July 2009, the Veteran's spouse testified that she is a registered nurse and assists the Veteran in management of his diabetes medication.  She testified that he takes two type of oral agent and takes insulin.  She testified that the Veteran does have a restriction of activity because of diabetes mellitus and that restriction of activity was set forth by the Veteran's VA treating physician.  

According to a May 2010 VA diabetes mellitus compensation examination report, the Veteran has "polydypsia symptoms" associated with diabetes mellitus (polydypsia is chronic excessive intake of water, Dorland's Illustrated Medical Dictionary 1327 (28th ed. 1994)).  There had been no ketoacidosis or hypoglycemic reaction or hospitalization for such.  The Veteran controlled his diabetes mellitus with oral metformin and oral glyburide.  His body weight was stable at 190 pounds.  There was no restriction of activities due to diabetes.  

In August 2011, the Veteran's representative argued that the May 2010 VA compensation examination report was inadequate because the examiner did not indicate whether there was a restriction of activity.  The Board must reject that assertion, because that report clearly mention that there was no restriction of activity.  

Notwithstanding the above-mentioned report of no restriction of activity due to diabetes, the Veteran also underwent a VA neurology examination in May 2010, as his lower extremity peripheral neuropathy has been linked to diabetes.  That report clearly notes that the Veteran is limited in his ability to walk due to pain, disequilibrium, and the risk of falling.

From the evidence discussed above, it is clear that diabetes mellitus has been manifested throughout the appeal period by a need for insulin, restricted diet, regulation of activities, and polydypsia.  The VA examination report of April 2008 clearly reflects a low carbohydrate diet, two forms of oral glycemic agent, and one daily insulin injection.  The Veteran and his registered nurse-spouse have competently testified that he must regulate his activities because of diabetes mellitus.  This fact is partially illustrated in a recent neurology report wherein it was mentioned that the Veteran has disequilibrium and a tendency to fall.  Although the April 2008 VA examiner found no written restriction of activities by a physician in the claims files, the rating criteria for a 40 percent rating under Diagnostic Code 7913 do not require that a physician provide written evidence of restrictions.  Any competent, credible evidence of "regulation of activities" must be considered.  

The criteria for a 60 percent, or higher, schedular rating for diabetes mellitus are not more nearly approximated because episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated are not shown.  Neither does the evidence contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 40 percent schedular rating for diabetes mellitus will therefore be granted.




Right and Left Lower Extremity Peripheral Neuropathy

The Veteran seeks higher ratings for right and left lower extremity peripheral neuropathy, each rated 20 percent under Diagnostic Code 8620.  

Under Diagnostic Code 8620, Neuritis, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8620 (2010). 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2010). 

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2010). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2010).

In March 2007, the Veteran requested an increased rating.  He submitted private medical reports that note, among other health problems, that in January 2007 he had peripheral neuropathy with leg pain and paresthesia, gait ataxia, and mild restless leg.  

According to an April 2008 VA diabetes mellitus compensation examination report, the Veteran complained that peripheral neuropathy had become progressively worse.  The examiner elicited decreased sensation to monofilament in the soles of the feet and on the plantar surface of all digits.  Vibratory sensation was decreased at the first metatarsal joint of the great toes, bilaterally.  These neurological deficiencies were related to diabetes.  

In July 2009, the Veteran testified, and his spouse affirmed, that he had pains in the legs and feet with numbness, tingling, and burning.  He testified that he wore diabetic shoes and socks.  He added that he had stinging sensations in the toes.  He could not lie down because of leg neuropathy and he could walk only two city blocks.

According to a May 2010 VA neurology compensation examination report, the Veteran reported pain, numbness, and leg cramping.  The examiner noted a mild degree of mottling of the ankle regions of both legs.  There was good motor strength.  Pinprick sensation was diminished from the upper thighs to the feet.  Sensation was about 50 percent at the thighs and decreased to near zero at the feet.  Deep tendon reflexes were nearly zero at the knees and ankles.  He was clearly at risk of falling.  The examiner felt that there was no change in severity in the recent year.  

From the evidence discussed above, it is clear that bilateral lower extremity peripheral neuropathy has been manifested throughout the appeal period by pain, paresthesia, numbness, tingling, and burning in the lower extremities. 

The criteria for a 30 percent or higher schedular rating for neuritis of either lower extremity are not more nearly approximated because moderately severe incomplete paralysis of either lower extremity is not shown.  Had there been evidence of muscle weakness or foot drop, this would trigger consideration of a rating higher than 20 percent for each lower extremity.   

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for increased schedular disability ratings for peripheral neuropathy of either lower extremity must therefore be denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disabilities considered herein have not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

Service connection for periodontal disease, claimed secondary to diabetes mellitus, is denied.

Service connection for PTSD is denied.  

Service connection for anxiety disorder, NOS, obsessive compulsive disorder, panic disorder with agoraphobia, and major depression, NOS, is granted.  

A compensable rating for a bilateral hearing loss disability is denied.  

A 40 percent schedular rating for diabetes mellitus is granted, subject to the laws and regulations governing payment of monetary benefits.

An increased rating for peripheral neuropathy of the right lower extremity is denied.

An increased rating for peripheral neuropathy of the left lower extremity is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


